Jfourtlj Court of Sppealsf
                                           Sntonio,

                                          October 2. 2013


                                       No. 04-13-00196-CV


      In the Matter of the Guardianship of Carlos Y. licnavides Jr.. an Incapacitated Person


                           Trial Court Case No. 201 1-PB6-OQ008I-L2


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Ti-x. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 12.
2013. to the following panel: Justice Marion. Justice Martinez, and Justice Chapa.        All parlies
will be notified of the Court's decision in this appeal in accordance with TEX. R. Al'P. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten 11(11
days from the date of this order.


       It is so ORDERED on October 2. 2013.



                                                              Sandee Bryan Marion, Justice


        IN WITNESS WHEREOF I have hereunto set mv hand and affixed the seal of the said
court on this October 2. 2013.